IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs April 4, 2005

                             IN RE D.M.S., G.H.S., AND T.M.S

                   Appeal from the Juvenile Court for Davidson County
           No. 2119-65253, 2119-65251 and 2119-65252    Betty K. Adams, Judge



                     No. M2004-02584-COA-R3-PT - Filed August 9, 2005


Mother appeals the Davidson County Juvenile Court’s Order Terminating her parental rights to three
children, T.M.S., and D.M.S. and G.H.S. Father of D.M.S. challenges the trial court’s termination
of his parental rights. We affirm the decision of the trial court in all respects.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which Patricia J. Cottrell and Frank G.
Clement, Jr., JJ., joined.

Thomas H. Miller and Dennis Nordhoff, Franklin, Tennessee, for the appellants, J.A.S. and J.M.L.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Juan G.
Villasenor and William Arthur Tillner, Assistant Attorney Generals, for the appellee, State of
Tennessee.

Nick Perenich, Nashville, Tennessee, Guardian Ad Litem.

                                             OPINION

       The children involved in this appeal came into State custody on November 12, 2001, after
their mother left them with an unidentified friend. On that date the friend left the children with DCS
personnel giving only limited identifying information for the children and refusing to identify the
mother. Later testimony revealed that the mother had gone to Milwaukee to visit her own mother
who was ill at the time.

         Twenty-two days later, on December 4, 2001, the mother still had not been identified when
the State drafted the first permanency plans for these children. These plans were presented to the
Davidson County Juvenile Court on December 20, 2001, at a preliminary hearing on the State’s
dependancy and neglect petition. Mother admits that she was present in the courtroom on that date
but left prior to the hearing’s commencement. Mother resurfaced and identified herself the following
month. After visiting with her children on January 15, 2002, Mother was arrested on charges from
Wisconsin. The case was eventually dismissed on Wisconsin’s refusal to extradite, but the
incarceration lasted approximately one month.

        The dependancy and neglect matter then came before Juvenile Court referee Michael O’Neil
in April 2002. The court entered an Agreed Order of Adjudication and Disposition dated May 14,
2002. This Order provides the following pertinent information:

                  This matter came on to be heard on the 18th day of April, 2002 before the
         Honorable J. Michael O’Neil, Referee of the Juvenile Court of Davidson County for
         trial on the Petition to Adjudicate Dependency and Neglect with Request for Court-
         Ordered Services filed by the Department on November 5, 2001. [sic]1 Present in the
         Court were [Mother]; Susie McGowan, Attorney for the mother; Nike Ladapo, GAL
         for the children; Mary Levinson and Latrika Bean, DCS Case Managers; Ron Taylor,
         DCS Team Leader; Jessica Doyle, Juvenile Court Probation Officer; and Julie
         Ottman, Counsel for the Department.

                  The Court finds that trial on this matter was set for 8:00 a.m.. The mother did
         not appear in Court until approximately 8:40 a.m.. The Department had already
         concluded presenting its proof at the time the mother arrived. Prior to the mother’s
         arrival, the State had presented evidence that led the Court to believe that the minor
         children were neglected and dependent children. However, once the mother
         appeared, the Court went into recess to allow the parties to speak with one another
         regarding the allegations as set forth in the State’s Petition as the Court could not, in
         good faith, enter the Order if the mother was tied up in traffic as she claimed. The
         parties utilized the recess and returned to the Court to announce that the mother is in
         agreement with the allegations as set forth in the Petition. The Court upon reviewing
         that agreement finds it to be in the best interest of the children and
         ACCORDINGLY ORDERS:

         ...

         On November 12, 2001, Mary Levinson, DCS Case Manager, was assigned an
         emergency referral regarding the above-named children. The three children were
         abandoned at the Davidson County Juvenile Court by [Mother]’s “friend.” The
         woman would not provide Court personnel nor CSA personnel with any information
         regarding the children with the exception of their names and ages. The children were
         subsequently taken into foster care by the Department of Children’s Services as there
         existed no less drastic alternative to removing the children.


         1
           Neither party challenges the date of the State’s petition appearing in this Order. The mother challenges other
findings in the Order regarding her reasons for leaving the preliminary hearing. However, no motion was ever brought
before the referee to amend or alter this Order.

                                                          -2-
       Upon coming into the Department’s custody, it was noted that all three children were
       very dirty and emitted a foul odor. [G.H.S.] was observed to have a scar on his right
       thigh, which resembles a burn. [D.M.S.] has several scars on his back and a four-inch
       long laceration on his stomach. The children did not have adequate social skills.
       [T.M.S.] disclosed to Ms. Levinson that he had never attended school.

       [Mother] admits that she was aware that her children were in foster care. [Mother]
       attended Court the date of the Preliminary Hearing on the matter, but left before
       Court began stating later that she was scared. The mother did not contact the
       Department regarding her children until the month of January, 2002.

       ...

       That the mother has stated today that she wishes to work a Permanency Plan. The
       parties agree today that the case will be re-staffed on May 3, 2002 at 10:00 a.m. at the
       Department of Children’s Services. The mother is aware today that she must attend
       this staffing.

       That the mother shall be appointed a new attorney. Mr. Steve Mills will assume
       representation of [Mother] from Ms. McGowan, who was allowed to withdraw on
       this matter.

       That the mother will be allowed to visit with her children as long as she adhears to
       the following conditions: [Mother] must schedule visitation with Ms. Bean one week
       before the scheduled visit is to take place. [Mother] must call the day of the visit by
       9:00 a.m. to confirm her visit with the children for that day. If [Mother] fails to
       confirm her visit, no visit with the children will take place. The parties have
       attempted to impress upon the mother today the importance of visitation with her
       children as her children will continue to suffer disappointment due to her missing
       visits.

       That a new Permanency Plan shall be presented to the Court on May 30, 2002
       at 9:00 a.m. before the Honorable J. Michael O’Neil.

        The Permanency Plans were revised on May 3, 2002, and signed by Mother. This Plan
identified Mother’s knowledge of her lack of parenting skills, her position at Home Depot in
Memphis, Tennessee, her need to support her children financially and to maintain contact with them.
The Plan required Mother to complete parenting classes by November of 2002, maintain stable
employment and pay child support before the children could be returned to her custody. In addition,
Mother was required to find suitable housing by November 2002. Ms. Latrika Bean was originally
assigned as caseworker. Mr. Thongvanh Phrachak took over the case from Latrika Bean on May 20,
2002. The requirements of stable employment, suitable housing and child support were reiterated



                                                 -3-
in later plans, but Mother never met those requirements prior to the State’s petition to terminate her
rights.

        Though Mother resided in Nashville at the time the children came into custody, since that
time, she has resided in Memphis and most recently, Milwaukee, Wisconsin. Mother’s contact with
the children totaled five total visits between May of 2002 and the following April when the Juvenile
Court suspended Mother’s visitation rights. The record reveals that Mother never finished parenting
classes. In addition, Mother occupied two residences in Memphis, and four to five residences in
Milwaukee. Prior to the termination hearing, Mother never provided documentation of employment
or stable residence to the Department. At the time of the hearing, Mother could only provide rent
receipts for a month-to-month lease on property in Wisconsin. During the Department’s
involvement in this case, several putative fathers were identified.

        None of these putative fathers attempted to legitimate the children prior to the first day of
testimony on the State’s Petition to Terminate Parental Rights. J.M.L., putative father of D.M.S. and
G.H.S. made no move to legitimate D.M.S. prior to the first day of testimony on the State’s Petition.
Testing was ordered for D.M.S. and G.H.S. but established paternity of D.M.S. alone with a 99.96
percent probability. Throughout the time these children were in foster care, they received no
monetary support from Mother or any of the putative fathers. On May 20, 2003, the State filed its
Petition to Terminate the parental rights of Mother and the putative fathers of these three children,
alleging as grounds abandonment of the children, parents’ substantial noncompliance with the
permanency plans drafted by the Department, and persistence of conditions which led to the removal
and otherwise prevented reunification of the children consistent with their best interests.

        The only putative father to attempt to legitimate any of these children was never listed in the
three Permanency Plans drafted involving his natural child, D.M.S. Nonetheless, at some point after
the staffing of the Permanency Plans (only one of which Mother actually participated in and signed)
case manager Phrachak indicated that the putative father and the paternal grandmother of D.M.S.
expressed a desire to obtain custody. After being advised by case manager Phrachak of the need to
establish paternity of D.M.S., J.M.L. made no attempt in this state to establish his paternity. On the
contrary, he attempted to obtain DNA testing in Wisconsin. When it became apparent that such
testing could not be done as the children were in state custody in Tennessee, J.M.L. made no further
attempt to establish paternity before the first day of testimony. On the first day of hearing, the same
being March 24, 2004, the court ordered DNA testing and assigned counsel for J.M.L. The court
advised J.M.L. of his right to obtain a continuance. In open court, J.M.L. indicated his wish to go
forward with the defense of the Petition. Two days of testimony were heard over a period of four
months, after which the court entered its Order terminating both parents’ rights to these children.
By Order entered the September 20, 2004, Judge Betty Adams Green of the Davidson County
Juvenile Court made the following specific findings:

              The Court finds by clear and convincing evidence that grounds exist as to the
       mother for Termination of Parental Rights under T.C.A. § 361-1-113(g)(1). The
       mother has willfully failed to visit the children for a period of four consecutive


                                                 -4-
months prior to the filing of the termination petition. It was undisputed that the last
visit by the mother was on August 27, 2002. The termination petition was filed on
May 20, 2003 over eight months later. The evidence showed that the mother knew
of her obligation to visit, the Department tried to facilitate visitation, and there were
no impediments to visitation prior to the order suspending visitation. The mother did
not inquire about visitation at any time between the order suspending visitation and
the filing of the Petition. The Court also finds that the mother did not visit, or
attempt to visit for over four months prior to that order. The mother offered no
credible reasons for her failure to visit. The Court finds that the mother’s failure to
visit was willful.

         The Court finds by clear and convincing evidence that grounds exist as to the
mother for Termination of Parental Rights under T.C.A. § 36-1-113(g)(1) in that the
mother willfully failed to support her children for a period of four consecutive
months prior to the filing of the termination petition. The May, 2002 permanency
plan, signed by the mother, provides for child support to be paid. At that time, the
mother claimed to work for Home Deport in Memphis. Testimony was clear that no
child support was ever paid by the mother. The mother was capable of working, and
testified that she was gainfully employed at the time of the trial. The mother offered
no credible reason why she was unable to pay child support during the four months
prior to the filing of the petition. The mother had the ability to support the children
and failed to do so. This failure was willful. The parents testified that they
purchased Christmas gifts for the children, but the department did not let them give
the gifts to the children. The caseworker testified to the contrary. The Court finds
that the parents lacked credibility.

        The Court finds that the children were removed pursuant to a
dependency/neglect proceeding and placed in the custody of the Department of
Children’s Services. Because the mother could not be located at the time the children
were placed into custody, reasonable efforts to prevent removal could not be made.
The Court finds that for a period of four months after the removal, the department
made reasonable efforts to assist the mother in providing a suitable home for the
children. The mother did not make any effort to provide a suitable home for the
children. She has demonstrated a lack of concern for the children by not visiting
them for a lengthy period prior to trial, and by her own admission, not “getting
herself together”. It appears unlikely that the mother will be able to provide a
suitable home for the children at an early date.

        The Court finds by clear and convincing evidence that grounds exist for the
termination of parental rights as to the mother under T.C.A. 36-1-113(g)(2) in that
there was substantial noncompliance with the permanency plan by the mother. The
department prepared three permanency plans during the time the children were in
foster care. The basic requirements of the permanency plans were for the mother to


                                          -5-
find and maintain suitable housing, attend therapy to address abandonment issues,
attend parenting classes, maintain employment, maintain contact with her children,
and pay child support. The Court finds these requirements reasonable and related to
the conditions which caused the children to come into custody and to the goal of
family reunification.

        The mother first testified that she had lived at the same residence in
Wisconsin for the past seven months, then she testified that she moved from a small
apartment to a larger house at the same address in Wisconsin. Prior to that time, she
lived in a number of temporary living situations in Wisconsin and Tennessee. The
Court is concerned about mother’s credibility regarding her living situations. The
Court finds that the mother has not shown stability in her residence(s), and her
inability or unwillingness to provide a place for the children to live was one of the
reasons the children came into custody.

        The mother testified that she was undergoing counseling in Wisconsin. The
Court granted permission for a late filed exhibit verifying that counseling. The
mother did not file any verification with the court. The mother testified on the first
day of the trial that she was taking parenting classes, and had attended two of the five
classes. She did not complete any more parenting classes by the second day of trial.
The mother is in substantial noncompliance with these important requirements which
would have helped her address the underlying issues that caused her to stop caring
for her children.

        The mother did not provide verification of any period of continuous, stable
employment. She testified that her employment was erratic and sparse prior to
moving to Wisconsin. She testified that she worked a total of one month in two years
she resided in Memphis while the children were in custody. The mother did provide
information that she was currently attending a job training program and is employed
in Wisconsin. The Court applauds the mother’s present commitment to improve her
situation, but cannot find that this represents stable employment.

         The court finds that the mother did not maintain contact with her children.
Her last visit, in August, 2002. [sic] The mother has not seen her children for almost
nineteen months prior to the first day of trial. She did not call them, or send any
letters. She did not attempt to have the order suspending her visitation changed. The
mother has never paid any child support. The Court finds that the mother was not
compliant with these requirements.

       The Court finds by clear and convincing evidence that grounds exist for the
termination of parental rights as to the mother under T.C.A. § 36-1-113(g)(3). It is
undisputed that the children have been removed for a period of six months. The
conditions which led to the children’s removal include the mother’s unwillingness


                                          -6-
to parent the children and take care of them physically, financially, and emotionally.
Although the mother has made some steps to improve her situation, she has not even
finished her parenting classes in over two years. She has not provided any proof that
she has addressed the basic issues of parenting and caring for her children. She
admitted that it may take her a long time before she finishes “getting herself together”
and is able to care for the children. The Court finds that these conditions will not be
remedied at an early date. Finally, the Court finds that these children need
permanency, and the continuation of the parent/child relationship greatly diminishes
these children’s chances of achieving a permanent home through adoption.

The court made the following specific findings with regard to the putative father:

        The Court finds by clear and convincing evidence that grounds exist as to the
father for Termination of Parental Rights under T.C.A. § 36-1-113(g)(1) due to his
willful failure to visit. It was undisputed that the father has not visited [D.M.S.], or
the other children for a period of four months prior to the filing of the Petition to
Terminate Parental Rights. The father testified that the mother told him at [D.M.S.]’s
birth that he was the father. Then the father testified that the mother told him he was
not [D.M.S.]’s father, and that he had no idea he might be [D.M.S.]’s father until
about the time the termination petition was filed. He testified that he visited
[D.M.S.] when [D.M.S.] was a baby. Then he testified that he had not seen [D.M.S.]
since the day [D.M.S.] was born.

         The Court finds that [J.M.L.]’s testimony was contradictory, to say the least,
and finds that he lacks credibility. It was undisputed that [J.M.L.]’s mother filed for
custody of the children in 2002. The Court does not believe that [J.M.L.] was
without knowledge that he had a son, or that his son was in DCS custody. [J.M.L.]
never made any attempt to contact DCS and inquire about visiting [D.M.S.]. The
Court finds that [J.M.L.]’s willful ignorance of the situation constitutes a willful
failure to visit.

        The Court finds by clear and convincing evidence that grounds exist as to
[J.M.L.] for Termination of Parental Rights under T.C.A. § 36-1-113(g)(8) in that he
has failed without good cause or excuse to pay a reasonable share of prenatal, natal
and postnatal expenses involving the birth of a child. [J.M.L.] was informed that he
was the father of [D.M.S.] at the birth of the child, and visited the child for sometime
after the birth. [J.M.L.] admitted he did not pay any prenatal, natal, or postnatal
expenses. He did not provide any credible reason why he did not assist.

        The Court also finds that [J.M.L.] has not sought visitation with the child
since the child was an infant. The caseworker testified that he had at least three
telephone contacts with [J.M.L.] in May, July, and November of 2003 and informed
[J.M.L.] that he needed to establish paternity for [D.M.S.]. [J.M.L.] was not


                                          -7-
       established as the legal father of [D.M.S.] at the time of trial. [J.M.L.] did not file a
       petition to establish paternity for [D.M.S.] or any of the other children.

       Consistent with the requirements of Tennessee Code Annotated section 36-1-113, the court
made the following specific findings regarding best interests of the children:

       The Court finds by clear and convincing evidence that it is in the best interests of the
       children that respondents parental rights be terminated. The court has considered the
       factors found in T.C.A. 361-113(I), and finds as follows:

               The mother has had over two years to complete the permanency plan. She
       has lived in a number of residences, has been unemployed for much of that time, and
       has not attended counseling or therapy to deal with the issue of abandoning her
       children. She has not made an adjustment of circumstances, conduct, or conditions
       as to make it safe and in the child’s best interest to be in the home of the parent or
       guardian. The other respondents have never acted in the parenting role to these
       children. [J.M.L.] decided not to come forward and attempt to gain custody of any
       of the children until the trial date, even though he had information that at least one
       of the children was his.

              The Department of Children’s Services has made reasonable efforts to assist
       the mother with the services she needs. The casemanager offered the mother help in
       Nashville, Memphis, and Wisconsin in completing the permanency plan. The
       casemanager made numerous attempts to assist the mother. The mother refused the
       help and stated that she would do it on her own. She did not. After two years the
       mother has finally started making minimal progress on some of the permanency plan
       items. However, it does not appear to the Court that lasting adjustment is possible.
       [J.M.L.] was requested numerous times to establish paternity for [D.M.S.]. He did
       not. The other respondents did not appear during the time the children were in
       custody.

               None of the respondents has maintained regular visitation or other contact
       with the children. [J.M.L.] has not seen [D.M.S.] since infancy. The mother has not
       seen the children in almost two years. Because of this lapse in visitation, there is not
       a meaningful relationship established between the mother and her children. The
       children do not know their biological mother in a meaningful way.

              The children have been in the same foster homes for a lengthy period of time.
       They are receiving the services, care and attention that they require. At one time, the
       casemanager sent the mother an authorization form for [D.M.S.]’s medication for
       mental health issues. She refused to authorize the medications. [J.M.L.], who has
       never seen [D.M.S.], testified that he thought [D.M.S.] did not need any medication.
       The court is concerned that the mother and [J.M.L.] would not continue to meet


                                                 -8-
       [D.M.S.]’s medical needs if they were to be caretakers. None of the children has
       seen their mother in approximately two years. To remove them from stable foster
       homes to unknown parent(s) would have a detrimental impact on their emotional
       health.

              Although the children came into custody with scars and lacerations, there
       were no allegations of abuse against respondents. The mother has not asked the
       department to do a study on her home, nor has she provided any evidence that her
       home in Wisconsin is healthy and safe, so the Court cannot find that the physical
       environment of the mother’s current home is a suitable environment for the children.

               The Court has great concern regarding the mother’s mental status regarding
       the children. The children were brought into custody due to abandonment by the
       mother. The mother has not addressed these issues through therapy or counseling.
       She has taken two parenting classes. The Court finds that returning the children to
       the mother would be detrimental to the children because she has not gotten help on
       these issues.

              None of the respondents has paid child support in accordance with the child
       support guidelines.

               The Court finds that it is in the best interests of the children for the parental
       rights of respondents to be terminated.

       From this Order, Mother appeals challenging the court’s finding of clear and convincing
evidence supporting the statutory grounds and its determination of the children’s best interests.
Appellant putative father, J.M.L., challenges the trial court’s determination that clear and convincing
evidence supported grounds for terminating his parental rights.

       Before proceeding to each parent’s issues on appeal we reiterate the well-settled standards
applicable to the review of orders terminating parental rights.

               In reviewing termination decisions, this court has recognized that the
       existence of any one of the statutory bases will support a termination of parental
       rights. See In re M.C.G., No. 01A01-9809-JV-00461, 1999 WL 332729, at *5
       (Tenn.Ct.App. May 26, 1999) (no perm. app. filed); Department of Children’s Servs.
       V. Darr, No. 03A01-9706-JV-00213, 1998 WL 128874, at *3 (Tenn.Ct.App. Mar.
       24, 1998) (no perm. app. filed); Department of Human Servs. v. Manier, No. 01A01-
       9703-JV-00116, 1997 WL 675209, at *5 (Tenn.Ct.App. Oct. 31, 1997), perm. app.
       denied (Tenn. Mar. 2, 1998). In the present case, therefore, we must affirm the trial
       court’s judgment terminating the Mother’s parental rights if the record contains clear
       and convincing evidence to support any of the bases found by the trial court. See
       M.C.G., 1999 WL 332729, at *5; Darr, 1998 WL 128874, at *3; Manier, 1997 WL


                                                 -9-
        675209, at *5; see also In re Musick, No. 03A01-9708-JV-00368, 1998 WL 136561,
        at *1 (Tenn.Ct.App. Mar. 27, 1998) (no perm. app. filed).

               This court recently attempted to describe the clear and convincing evidence
        standard, explaining that
               [a]lthough it does not require as much certainty as the “beyond a
               reasonable doubt” standard, the “clear and convincing evidence”
               standard is more exacting than the “preponderance of the evidence”
               standard.      O’Daniel v. Messier, 905 S.W.2d 182, 188
               (Tenn.App.1995); Brandon v. Wright, 838 S.W.2d 532, 536
               (Tenn.App.1992). In order to be clear and convincing, evidence must
               eliminate any serious or substantial doubt about the correctness of the
               conclusions to be drawn from the evidence. Hodges v. S.C. Toof &
               Co., 833 S.W.2d 896, 901 n. 3 (Tenn.1992); O’Daniel v. Messier, 905
               S.W.2d at 188. Such evidence should produce in the fact-finder’s
               mind a firm belief or conviction as to the truth of the allegations
               sought to be established. O’Daniel v. Messier, 905 S.W.2d at 188;
               Wiltcher v. Bradley, 708 S.W.2d 407, 411 (Tenn.App.1985). In
               contrast to the preponderance of the evidence standard, clear and
               convincing evidence should demonstrate that the truth of the facts
               asserted is “highly probable” as opposed to merely “more probable”
               than not. Lettner v. Plummer, 559 S.W.2d 785, 787 (Tenn.1977);
               Goldsmith v. Roberts, 622 S.W.2d 438, 441 (Tenn.App.1981);
               Brandon v. Wright, 838 S.W.2d at 536.

        M.C.G., 1999 WL 332729, at *6 (quoting Bingham v. Knipp, No. 02A01-9803-CH-
        00083, 1999 WL 86985, at *3 (Tenn.Ct.App. Feb. 23, 1999) (no perm. app. filed)).

In re C.W.W., N.W.W., Z.W.W., & A.L.W., 37 S.W.3d 467, 473-74 (Tenn.Ct.App.2000).

        It is well settled that the right to custody and control of one’s children is fundamental but not
absolute. See Blair v. Badenhope, 77 S.W.3d 137, 141 (Tenn.2002). See also In Re M.J.B. and
M.W.S., Jr., 140 S.W.3d 643, 653, n. 31 (Tenn.Ct.App.2004) (The rights of a biological parent exists
not withstanding marital status.) . If the proof before the trial court eliminates any serious doubt as
to any one of the statutory grounds cited by the trial court, then the order is to be affirmed.

                                       I. MOTHER’S ISSUES

A. Abandonment

        Tennessee Code Annotated section 36-1-102 provides:




                                                  -10-
       (1)(A) “Abandonment” means, for purposes of terminating the parental or guardian
       rights of parent(s) or guardian(s) of a child to that child in order to make that child
       available for adoption, that:

               (i) For a period of four (4) consecutive months immediately preceding
               the filing of a proceeding or pleading to terminate the parental rights
               of the parent(s) or guardian(s) of the child who is the subject of the
               petition for termination of parental rights or adoption, that the
               parent(s) or guardian(s) either have willfully failed to visit or have
               willfully failed to support or have willfully failed to make reasonable
               payments toward the support of the child;

               (ii) The child has been removed from the home of the parent(s) or
               guardian(s) as the result of a petition filed in the juvenile court in
               which the child was found to be a dependent and neglected child, as
               defined in § 37-1-102, and the child was placed in the custody of the
               department or a licensed child-placing agency, that the juvenile court
               found, or the court where the termination of parental rights petition
               is filed finds, that the department or a licensed child-placing agency
               made reasonable efforts to prevent removal of the child or that the
               circumstances of the child’s situation prevented reasonable efforts
               from being made prior to the child’s removal; and for a period of four
               (4) months following the removal, the department or agency has made
               reasonable efforts to assist the parent(s) or guardian(s) to establish a
               suitable home for the child, but that the parent(s) or guardian(s) have
               made no reasonable efforts to provide a suitable home and have
               demonstrated a lack of concern for the child to such a degree that it
               appears unlikely that they will be able to provide a suitable home for
               the child at an early date;

Tenn.Code Ann. §36-1-102. (emphasis added)

Mother argues that her failure to visit or support her children was not willful in nature. The totality
of the circumstances presented to the trial court clearly and convincingly show that, while the
incident which led to the emergency placement of the children might be characterized as less than
willful, given the illness of her own mother, the continued absence of this mother from this State’s
jurisdiction was unexplained. The Department attempted to assist Mother in finding stable housing




                                                 -11-
and attempted to ascertain whether she was steadily and lawfully employed.2 These attempts were
no doubt frustrated by Mother’s move to another state some 500 plus miles away.

         A. Visitation

        The proof in the record reveals that, while the mother lived in Memphis, a male friend there
would assist her in visiting her children in Nashville. When this relationship deteriorated, the mother
did not return to Nashville to be close to the children and, likewise, be in a better position to visit
them. Instead, she decided to travel back to Wisconsin, where another of her male friends lived with
his mother. It bears noting that after August 27, 2002, the mother did not visit these children and
made no such request until after the juvenile court had already suspended visitation rights.

         B. Support

        The mother next argues that her failure to provide support does not rise to the willful nature
required by the statute. The only Permanency Plan in which the mother participated, which bears
her signature, required the payment of twenty-one percent (21%) of her income in child support.
This very Plan indicated that at the time of staffing she was employed at Home Depot. She has long
since departed that job. Though the mother testified to enrolling in Wisconsin’s “W-2 Project” in
order to find a better employment position, these efforts are indeed far removed from the relevant
time period. She is currently employed as a secretary in Wisconsin. Nonetheless, Mother argues that
her reason for not supporting the children is that “no one really, really told me I had to pay child
support.” Mother did not seek employment in Tennessee. Mother voluntarily left the jurisdiction.
Mother has paid absolutely no child support and provided no valid reasons for the failure to support.
The trial court found willful failure to support, and our review of the record confirms this finding
as supported by clear and convincing evidence. On appeal, Mother argues that intervening jail time
prohibited her from otherwise complying with the support requirement. This argument flies in the
face of her own testimony at trial:

                           Q.     You just testified that you were incarcerated in 2001.

                           A.     No.

                           Q.     Right after the children came into custody?

                          A. That’s when I was here. They had took me to jail when I went
         to visit the kids they locked me up.



         2
          The testimonial record as well as the Permanency Plans suggests that when the children initially came into
custody, the Department had reason to believe that M other was involved in prostitution. The record on appeal is devoid
of any proof regarding the resolution of this charge other than the Permanency Plans which contain, as one of the goals,
to complete the investigation into allegations of prostitution.

                                                         -12-
               Q.   Is that from the charge that you just testified to?

               A.   Yes.

               Q.   How long a sentence did you serve in 2001?

               A.   For the first court that we had, I got out, that date of court.

               Q.   So approximately a month?

               A.   Yes.

               Q.   And then you were rearrested?

               A.   Yes.

               Q.   In Wisconsin?

               A.   Yes.

               Q.   When were you rearrested?

               A.   Towards Thanksgiving time.

               Q.   Of what year?

               A.   ‘93, ‘92. Not ‘92.

               Q.   2002?

               A. I’m not sure. I can’t – – I’m sorry, but I’m not sure. But I know
it was during Thanksgiving time.

               Q.   And how long were you incarcerated that time?

               A.   For a week.

                Q. Why did you not visit your children from August the 27th, 2002,
until the Court said it was going to suspend your visitation?

              A. Well, when I talked to Tom prior to then and I told Tom that by
me living in Memphis and I really didn’t have a way – – people – – I was having
people bring me to see my children.


                                         -13-
                       Q.    I thought you were living in Milwaukee – –

                       A.    No.

                       Q.    – – at this time.

                       A.    What month did you say?

                       Q.     From August the 27th, 2002 until the Court suspended your
       visitation in April of 2003, why did you not visit your children?

                    A. It’s obvious. I did not have a way up here. And I’m all the way
       in Milwaukee now, all the way here, I mean, down here in Tennessee. I don’t have
       very much family neither to, you know, bring me and do stuff for me. It’s just me.

        Mother seems to suggest by this testimony that the choice to live so far away from these
children was not her own choice. On the contrary, her relocation as well as her duties as a parent are
her responsibilities and hers alone.

       C. Substantial Noncompliance

        Of the several grounds alleged in the State’s Petition, and found by the trial court, the mother
also challenges the finding of substantial noncompliance with the Permanency Plan. See Tenn.Code
Ann. § 36-1-113(g)(2). Pursuant to the initial Permanency Plan provisions, the mother was required
to obtain adequate living quarters. At the time of this initial Plan, the mother was alleged to be
engaged in prostitution; therefore, the Plan required the allegations to be investigated.

        This Plan was revised in May of 2002. The revised Plan in which the mother participated
required completion of parenting classes by November 2002, maintenance of stable employment and
adequate living quarters by November 2002. The revision in April of 2003 continued the
requirement of stable housing, stable employment and completion of parenting classes. The trial
court specifically found that Mother’s testimony regarding her residence lacked credibility. This
case does not second-guess such credibility determinations. Mitchell v. Archibald, 971 S.W.2d 25,
29 (Tenn.Ct.App.1998). In addition, the court never received any proof that Mother had completed
parenting classes prior to the first day of the hearing on the State’s Petition.

        At the time the children came into DCS custody, Mother was not in this jurisdiction. She had
no verifiable home place throughout the children’s stay in the foster system. The trial court found
that the absence of legitimate employment and stable residence were reasonably related to the
removal of the children and the goal of reunification. See Tenn.Code Ann. § 37-2-403(a)(2)(C).
Even crediting Mother’s testimony regarding her eventual month-to-month lease of a residence in
Milwaukee, the proof shows that for the vast majority of these children’s stay in foster care, Mother



                                                 -14-
continued and remains in substantial noncompliance with the Plan. See In re Valentine, 79 S.W.3d
539, 546-47 (Tenn.2002).

        D. Persistence of Conditions

       The abandonment of these children by the mother, the condition the children were in when
turned over to DCS custody, and the failure of the mother to identify herself until January 2003 all
support the trial court’s conclusion that the mother was unwilling to take care of these children
physically, financially or emotionally. Even at the conclusion of her testimony, Mother admitted her
continued inability to provide the care and support these children require. The record is replete with
proof that although the mother had made efforts to obtain the requisite stable employment and
housing, these efforts were not made until well after the filing of the State’s Petition. The court was
presented with ample proof that these conditions, in all probability, will continue and lead to further
neglect and dependence and prevent the children’s safe return. See Tenn.Code Ann. § 36-1-
113(g)(3)(A).

                                       II. FATHER’S ISSUES

         For his part, Father of D.M.S. challenges the trial court’s termination of his parental rights
as unsupported by clear and convincing evidence. Likewise, Father challenges the trial court’s
conclusion that termination of his parental rights is in the child’s best interest. At the outset of the
analysis of Father’s issues on appeal, we note that the trial court determined Father’s testimony
lacked credibility as to what he knew or did not know about the parentage of the child in question.
The record on appeal clearly shows that Father, despite the probability of natural parentage, willfully
failed to visit this child and likewise failed to pay any costs associated with the child’s birth. D.M.S.
has not known his natural father until the beginning of this proceeding to terminate Father’s rights.
As has been stated herein with regard to the Mother, the right to care and custody of a child is
fundamental. While courts should be loathe to interfere with these rights absent a clear and
convincing showing that the best interest of the child requires such interference, parents who do
nothing more than provide the genetic material necessary to establish parentage via DNA testing, and
yet have taken no steps to nurture or support the child for the statutory period have forfeited any
parental rights. The trial court’s findings as to the best interest of D.M.S. and its termination of
Father’s parental rights are affirmed in all respects.

                                        III. BEST INTEREST

        Under the facts as presented to the trial court, neither party, least of all the mother, can mount
a serious challenge to the trial court’s finding that termination of parental rights is in the children’s
best interest. See Tenn.Code Ann. § 36-1-113(a)(1-9). Though the statute by its terms is not limited
to the factors enumerated, each of the factors listed clearly and convincingly weighs in favor of
termination.




                                                  -15-
       Having addressed the issues of both parents, this Court finds that the trial court’s judgment
should be affirmed in all respects. The case is remanded for further proceedings consistent herewith.

       Costs of the appeal are assessed against the appellants equally.


                                                       ___________________________________
                                                       WILLIAM B. CAIN, JUDGE




                                                -16-